DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US 9,175,610 B2).
Regarding claim 1, Takagi discloses a driving force control apparatus of a vehicle comprising: a driving force generating device (6) configured to generate a driving force applied to said vehicle; and a control unit (1) configured to control said driving force generating device (6) to make said driving force generating device generate a driving force equal to a pedal required driving force which is a target driving force varied depending on an acceleration pedal operation amount (3), said control unit (1) being 
Regarding claim 3, wherein, said control unit (1) is configured to: employ, as said moving state parameter, an acceleration of said vehicle (SA 21); and determine said target value of said moving state parameter based on a speed of said vehicle (V 20).



Regarding claim 7, wherein, said control unit (1) is configured to: select, as a final target driving force (P), said pedal required driving force or said restricted driving force, whichever is smaller; and perform said driving force restricting control by causing said driving force generating device to generate a driving force equal to said selected final target driving force. 30
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 9,175,610 B2) in view of Brown et al. (US 4,757,886)

Brown discloses a PID controller (400) with adjustable gain (402).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takagi by employing a conventional PID controller with an adjustable gain as disclosed by Brown to provide an easier to implement, more robust controller.
Regarding claim 4, wherein, said control unit (1) is configured to: employ, as said moving state parameter (V), an acceleration of said vehicle (SA); and determine said target value of said moving state parameter (target V) based on a speed of said vehicle (V).
Regarding claim 6, wherein, said control unit (1) is configured to: select, as a final target driving force (P), said pedal required driving force or said restricted driving force (FB), whichever is smaller; and perform said driving force restricting control by causing said driving force generating device to generate a driving force equal to said selected final target driving force; see figure 2
Regarding claim 8, wherein, said control unit (1) is configured to: select, as a final target driving force (P), said pedal required driving force or said restricted driving force, whichever is smaller; and perform said driving force restricting control by causing said driving force generating device to generate a driving force equal to said selected final target driving force; see figure 2

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose vehicle driving force control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747